PER CURIAM.
Epitomized Opinion
This case was begun in the Cuyahoga Common Pleas, in which Marilla Jackson sued the Cleveland Railway Co. -for an injury sustained by her ás.she.was leaving a car of the defendant' company. The evidence showed that she had slipped on a banana peel that someone had thrown on the floor of the car. There was no evidence, however, to show that the Cleveland Railway Co. had knowledge, constructive or otherwise, of the banana peel being there; ..and on motion a verdict was directed in favor of the Railway Co.
.. In the affirmance of the. lower court’s judgment the Court of Appeals held:
1. There was no evidence which showed negligence on part of the Railway Co.
. 2. Mere fact that banana peel was on the floor does not raise doctrine of res ipsa loqui-tur.